  Case 18-81288      Doc 37       Filed 01/07/19 Entered 01/07/19 09:55:57         Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: CAROLINE L. BROWN                    §       Case No. 18-81288
                                            §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 06/18/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was converted on 12/19/2018.

       6) Number of months from filing or conversion to last payment: 5.

       7) Number of months case was pending: 6.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81288      Doc 37       Filed 01/07/19 Entered 01/07/19 09:55:57         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 1,950.00
      Less amount refunded to debtor(s)                      $ 1,716.63
NET RECEIPTS                                                                         $ 233.37



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                      $ 0.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 133.37
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 133.37

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
BALSLEY & DAHLBERG LLP              Lgl      4,000.00    4,000.00           0.00       0.00        0.00
JPMORGAN CHASE BANK                 Sec     15,000.00   27,602.26      27,602.26       0.00        0.00
CREEK BEND                          Uns        495.00         NA             NA        0.00        0.00
MIDWEST TITLE LOANS                 Sec        945.00    1,102.50       1,102.50     100.00        0.00
ARNOLD SCOTT HARRIS                 Uns      1,113.50         NA             NA        0.00        0.00
BIEHL & BIEHL INC                   Uns         42.75         NA             NA        0.00        0.00
CHECK N GO                          Uns        880.49         NA             NA        0.00        0.00
COLLECTION COMPANY OF               Uns        240.87         NA             NA        0.00        0.00
COMMONWEALTH EDISON                 Uns        607.00         NA             NA        0.00        0.00
COMMONWEALTH FINANCIAL              Uns        215.00         NA             NA        0.00        0.00
CREDIT PROTECTION ASSOCIATES        Uns        226.35         NA             NA        0.00        0.00
CRUSADER CLINIC                     Uns         82.00         NA             NA        0.00        0.00
DENNIS BREBNER & ASSOCIATES         Uns      4,570.05         NA             NA        0.00        0.00
ENHANCED RECOVERY CORP              Uns        226.00         NA             NA        0.00        0.00
H E STARK AGENCY INC                Uns        656.00         NA             NA        0.00        0.00
HEIGHTS FINANCE CORP.               Uns        307.00      761.59         761.59       0.00        0.00
IHC SWEDISH AMERICAN                Uns        309.00         NA             NA        0.00        0.00
MUTUAL MANAGEMENT SERVICES          Uns     14,567.49         NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81288      Doc 37       Filed 01/07/19 Entered 01/07/19 09:55:57   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim     Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed       Paid       Paid
NATIONWIDE CREDIT                   Uns        766.00       NA         NA        0.00       0.00
NCC                                 Uns        607.00       NA         NA        0.00       0.00
NCO FINANCIAL SYSTEMS INC           Uns        205.00       NA         NA        0.00       0.00
NICOR GAS COMPANY                   Uns        430.08       NA         NA        0.00       0.00
NORTHEAST CREDIT &                  Uns        822.00       NA         NA        0.00       0.00
OSFMG                               Uns         50.00    150.00     150.00       0.00       0.00
R & B RECEIVABLES                   Uns      1,290.00       NA         NA        0.00       0.00
RADIOLOGY CONSULTANTS OF            Uns        475.00       NA         NA        0.00       0.00
RIVERSIDE DENTAL CENTER             Uns         51.40       NA         NA        0.00       0.00
ROCKFORD ASSOC CLINICAL             Uns        191.00       NA         NA        0.00       0.00
ROCKFORD FIRE DEPT                  Uns        150.00       NA         NA        0.00       0.00
SFC                                 Uns        600.00    451.00     451.00       0.00       0.00
SWEDISH AMERICAN HOSPITAL           Uns      7,687.68       NA         NA        0.00       0.00
SWEDISH AMERICAN HOSPITAL           Uns      9,380.35       NA         NA        0.00       0.00
LORISSA SMITH                       Uns          0.00       NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81288      Doc 37       Filed 01/07/19 Entered 01/07/19 09:55:57     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                       $ 27,602.26            $ 0.00               $ 0.00
      Debt Secured by Vehicle                   $ 1,102.50         $ 100.00                $ 0.00
      All Other Secured                              $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                 $ 28,704.76         $ 100.00                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 1,362.59           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 133.37
       Disbursements to Creditors                 $ 100.00

TOTAL DISBURSEMENTS:                                               $ 233.37




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81288        Doc 37      Filed 01/07/19 Entered 01/07/19 09:55:57               Desc Main
                                     Document     Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 01/07/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
